EXHIBIT PNM RESOURCES, INC. AND SUBSIDIARIES Ratio of Earnings to Fixed Charges (In thousands, except ratio) Year Ended December 31, 2007 2006 2005 2004 2003 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 81,638 $ 84,773 $ 66,042 $ 34,488 $ 48,483 Amortization of debt premium, discount and expenses 6,566 4,729 3,962 3,036 2,990 Other interest 32,242 44,918 13,734 1,976 3,922 Estimated interest factor of lease rental charges 19,308 19,235 19,934 18,843 19,568 Interest capitalized 4,119 2,982 1,421 957 1,163 Preferred dividend requirements of subsidiaries 556 798 4,063 881 845 Total Fixed Charges $ 144,429 $ 157,435 $ 109,156 $ 60,181 $ 76,971 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ 63,112 $ 164,018 $ 76,502 $ 107,060 $ 68,267 (Earnings) of equity investee (7,581 ) - Earnings from continuing operations before income taxes andinvestee earnings 55,531 164,018 76,502 107,060 68,267 Fixed charges as above 144,429 157,435 109,156 60,181 76,971 Interest capitalized (4,119 ) (2,982 ) (1,421 ) (957 ) (1,163 ) Preferred dividend requirements of subsidiaries (556 ) (798 ) (4,063 ) (881 ) (845 ) Earnings Available for Fixed Charges $ 195,285 $ 317,673 $ 180,174 $ 165,403 $ 143,230 Ratioof Earnings to Fixed Charges 1.35 2.02 1.65 2.75 1.86
